                     Case 1:20-cv-03518-ER Document 26
                                                    15 Filed 05/08/20
                                                             05/07/20 Page 1 of 1
                                                                                                                                                             Steven C. Reingold
                                                                                                                                                         Phone: (617) 912-0940
                                                                                                                                                           Fax: (617) 723-4151
                                                                                                                                                       steven.reingold@saul.com
                                                                                                                                                                    www.saul.com




                                                                                                        May 7, 2020

  VIA ECF                                                                                 The application is GRANTED. The Clerk of Court is
                                                                                          respectfully directed to modify the viewing level for Docs. 1–1,
  Hon. Edgardo Ramos, U.S.D.J.                                                            1–2, 13–1, and 13–2 to the Selected Parties viewing level,
  United States District Court                                                            including the attorneys appearing for the parties and court
  Southern District of New York                                                           personnel. Plaintiff is directed to electronically file redacted
  Thurgood Marshall U.S. Courthouse                                                       versions of these documents by Tuesday, May 12, 2020.
  40 Foley Square
  New York, New York 10007

                 Re:          Prasad v. Kendall et al.                                                                                        May 8, 2020
                              Case No. 1:20-cv-03518

  Your Honor:

          My firm and I represent plaintiff Neralagadde Subrahmanya Prasad in connection with
  the above-referenced action. Please accept this letter in lieu of a more formal motion as a
  request, pursuant to Rule 21.7(b) of the Electronic Case Filing Rules & Instructions, that the
  Court formally seal Exhibits A and B to the Complaint for Declaratory and Mandamus Relief
  [ECF Nos. 1-1 and 1-2; ECF Nos. 13-1 and 13-2] in order to remove from the public record
  certain of Dr. Prasad’s personal identification information.

          Subsequent to the filing of the documents, it was discovered that the month, day, and year
  of Dr. Prasad’s birth were inadvertently included in Exhibits A and B. Pursuant to ECF Rule
  21.7(a), the matter was brought to the attention of the Court’s ECF Help Desk, and the
  documents were temporarily sealed. By way of this letter, I ask on behalf of Dr. Prasad that the
  documents be formally sealed. If this request is granted, redacted versions of the mistaken
  filings will be electronically filed pursuant to ECF Rule 21.7(c).

                 Thank you for your time and attention to this request.

                                                                                                        Respectfully submitted,

                                                                                                        /s/ Steven C. Reingold

                                                                                                        Steven C. Reingold
  373486.00002




            1 2 7 0 A v e n u e o f t h e A me r i c a s , S u i t e 2 0 0 5       New York, NY 10020          Pho ne: (212) 980-7200      Fax: (212) 980-7209
DE LAWARE FLORI DA I LLI NOIS MARYL AND MASSACHUSETTS MINNESOT A NE W JE RSE Y NE W YORK PE NNSYLVANI A WASHI NGTON, DC
                                                                               A DELAWARE LIMITED LIABILITY PARTNERSHIP
